 


110 HR 1613 IH: Sons and Daughters of America Act
U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1613 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2007 
Mr. Tiahrt (for himself, Mr. Linder, Mr. Wilson of South Carolina, Mr. Pitts, Mr. English of Pennsylvania, Mr. Ryan of Wisconsin, and Mr. Garrett of New Jersey) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Revised Statutes of the United States to provide for legal protection against frivolous lawsuits directed at statutes prohibiting picketing at military and other funerals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sons and Daughters of America Act.  
2.Limitations on certain lawsuits against State and local officials 
(a)Civil action for deprivation of rightsSection 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) is amended— 
(1)by inserting (a) before the first sentence; and 
(2)by adding at the end the following:  
 
(b)The remedies with respect to a claim under this section are limited to injunctive and declaratory relief where the deprivation consists of a violation of the right to freedom of speech secured by the Constitution, and such violation is the result of a statute, ordinance, regulation, custom, or usage which prohibits or restricts picketing, protesting, or demonstrating at a funeral or any other ceremony, procession, or memorial service held in connection with the burial or cremation of the dead.. 
(b)Attorneys’ feesSection 722(b) of the Revised Statutes of the United States (42 U.S.C. 1988(b)) is amended by adding at the end the following: However, no fees shall be awarded under this subsection with respect to a claim described in subsection (b) of section nineteen hundred and seventy nine.. 
3.Limitations on certain lawsuits against the United States and Federal officials 
(a)In generalNotwithstanding any other provision of law, a court shall not award reasonable fees and expenses of attorneys to the prevailing party on a claim of injury described in subsection (b) brought against the United States or any agency or any official of the United States acting in his or her official capacity in any court having jurisdiction over such claim, and the remedies with respect to such a claim shall be limited to injunctive and declaratory relief. 
(b)Claims to which limitations applySubsection (a) shall apply with respect to any claim of injury consisting of the violation of the right to freedom of speech secured by the Constitution, if such violation is the result of a statute, ordinance, regulation, custom, or usage which prohibits or restricts picketing, protesting, or demonstrating at a funeral or any other ceremony, procession, or memorial service held in connection with the burial or cremation of the dead.  
4.Effective dateThis Act and the amendments made by this Act take effect on the date of the enactment of this Act and shall apply to any case that— 
(1)is pending on such date of enactment; or  
(2)is commenced on or after such date of enactment. 
 
